— Order, Supreme Court, New York County, entered May 8, 1975, denying, inter alia, a motion to intervene in an article 78 proceeding, unanimously affirmed, without costs or disbursements. As Special Term aptly noted, the movant was advised in the early stages of the administrative proceeding that he had a right to appear by counsel and join the proceeding. Movant did not do so. The present motion to intervene was made after entry of judgment and after time to appeal from that judgment had expired. Intervention was therefore properly denied. Concur — Murphy, J. P., Tilzer, Lane, Nunez and Lynch, JJ.